Citation Nr: 1727590	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  08-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a lumbar spine disability, including degenerative disc disease at L4-5 and L5-S1.

2.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Lindio, Counsel








INTRODUCTION

The Veteran served on active duty in the Army from July 1985 to December 1989 and December 1990 to May 1990.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was previously before the Board in July 2011 and remanded for additional development.  

An April 2014 Board decision denied an initial higher rating for the Veteran's lumbar spine disability and remanded the issue of TDIU.  The Veteran appealed the lumbar spine denial to the United States Court of Appeals for Veterans Claims (Court) and after the filing of a Joint Motion for Partial Remand (JMPR) the Court remanded the matter in a January 2015 Order for further development consistent with the JMPR.

In January 2015 the Board remanded the TDIU issue and in May 2015 remanded the lumbar spine issue.  In November 2016, the Board remanded both issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board previously remanded in part to obtain a new VA examination, which was obtained in December 2016.  The findings of that VA examination, however, require clarification.  At one point, the VA examiner found "[l]ess movement than normal due to ankylosis, adhesions, etc."  However, he subsequently specifically found no ankylosis present.  This matter must be returned to the December 2016 VA examiner for clarification of the presence of ankylosis, and if present, the extent it exists.  The Board notes that in prior VA examinations, such as in September 2011 and November 2008, the Veteran reported having erectile dysfunction.  The VA examiner should also clarify whether the Veteran currently has erectile dysfunction due to the service-connected spine disability.  Also, if possible, the VA examiner should reconcile the December 2016 finding of no IVDS and the September 2011VA examination finding of IVDS.

The TDIU claim is inextricably intertwined with the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should have the December 2016 VA examiner for the lumbar spine, or other appropriate VA medical opinion provider, to clarify conflicting findings, including:

(a) clarify the conflicting findings regarding the presence of ankylosis.  If ankylosis is found, the VA examiner should clarify where and to what degree, to include whether it is favorable or unfavorable, 

(b) clarify whether the Veteran has erectile dysfunction due to his service-connected disability.  

(c) reconcile the conflicting findings on the presence of IVDS between the December 2016 VA examination and the September 2011 VA examination, to the extent possible, and 

(d) provide all possible information concerning the functional impact of the Veteran service-connected lumbar spine.  

The need for a new VA examination is left to the discretion of the VA medical opinion provider.

If a new VA examination is necessary to make such a determination, one should be obtained.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should address the neurologic manifestations of the thoracolumbar spine disabilities, including the nerves involved and the severity of EACH disability.

Regardless of whether a new VA examination is obtained, the examiner should also provide information concerning the functional impact of the Veteran service-connected lumbar spine.  

The examiner should provide a complete rationale for any opinions provided.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. WALKER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

